WILLIAMS, J.
“We are of the opinion that the rights of the parties to this action are regulated by the following provisions of the General Statutes: Section 4361; Section 3960; Section 3961 and Section 4334.
Under Section 4361 the board of trustees of public affairs of villages has the same powers and duties as the director of public service of cities, as is provided in Sects. 3960, 3961 and 4334, above mentioned. Under Section 3960, money collected for waterworks purposes is required to be deposited weekly with the treasurer of .the corporation and kept in a distinct fund, and when appropriated by council it can only be paid out by a village upon the order of the board of trustees of public affairs, who shall sign all orders drawn on the treasurer of the corporation against such fund.
Under Section 3961, subject to the provisions of the title in which it is found, the' director of public service of a city, or the board of trustees of public affairs in- the case of a village, “may make contracts for the building of waterworks buildings and the enlargement and repair thereof and the laying down of pipe and all other purposes within those specifically enumerated, necessary for the full and efficient management and construction of waterworks.”
The word “may,” when used in statutes which confer powers upon public officers of official boards, is construed to be the equivalent of “shall” or “must,” where the public has an interest in the exercise of the powers conferred. State ex Heyers v. Board of Education, 95 OS. 367. We are of the opinion that it should be given the construction of “shall”' or “must” in this section.
Section 4334 relates to the making of contracts and provides, _ when construed with Sect. 4361, that no liability shall be created against the city as to any matters under the supervision of the board of trustees of public affairs except by its express authority.
Sections 3960, 3961 and 4334 are made applicable to an electric light plant as well as a water plant by the provisions of Sect. 4361.
Moneys raised by the sale of bonds for the improvement of a waterworks and electric light plant which had been in existence and operation for some years, are under control of the trustees of the board of trustees of public affairs and are to be paid out on the order of such board. State ex Pebbles v. Griffin, Treas. 4 C. C. 156, affirmed by the Supreme Court of Ohio, 21 O. L. B. 243.
The board of trustees of public affairs, therefore, had, under its control for disbursement, the funds arising from a sale of the bond issue, which funds had already been placed in its hands and under its control by virtue of the action of the council. The clerk of the Village had no power to issue an order against such funds for the withdrawal thereof, and the council of the village had no power to order him to do so.
The peremptory writ of mandamus will therefore be refused and the petition dismissed.”
(Richards and Lloyd, JJ., concur.)